Citation Nr: 1340136	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a Board hearing before a Veterans Law Judge as part of his February 2011 substantive appeal. A hearing was scheduled for September 2011 and notice was sent to the address of record. The notice was not returned as undeliverable, and the regularity of the mail is presumed. As the Veteran failed to appear, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once VA provides an examination, that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran received both a VA audiological evaluation and a VA hypertension examination in January 2011. With respect to the audiological examination, the examiner stated that the Veteran's tinnitus was associated with his hearing loss, and that his hearing loss was more likely than not due to having worked for 37 years in fiberglass fabrication post-service. In his February 2011 substantive appeal, the Veteran stated that this was incorrect, and that he only worked part-time for 7 years in fabrication before moving on to other pursuits. An opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). As the examiner's opinion was based on an inaccurate factual premise, the Board finds that a new audiological examination is required.

With respect to the hypertension examination, the examiner merely stated that the Veteran currently has hypertension. No opinion was given as to direct or presumptive service connection, notwithstanding the finding of blood pressure of 140/80 upon separation in September 1970. See 38 C.F.R. § 3.303, 3.307, 3.309. As no opinion was provided as to either of these theories of entitlement, the Board finds it must remand the claim for a new VA examination.

The issue of service connection for tinnitus must be remanded as it is inextricably intertwined with the issue of service connection for bilateral hearing loss. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

While on remand, efforts should be made to obtain any further medical records identified and authorized for release by the Veteran. Also, any further relevant VA treatment records from March 2009 forward should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and authorize for release any other relevant medical records, and then make appropriate efforts to obtain any records so identified. Also any additional relevant VA treatment records from March 2009 should be obtained.

All actions to obtain these records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide the records, if able.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Whether the Veteran's hypertension manifested to a compensable degree within 1 year from the date of the Veteran's separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the disability was incurred in service?

A detailed rationale supporting the examiner's opinion should be provided.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hearing loss was incurred in or aggravated by service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated by service?

A detailed rationale supporting the examiner's opinion should be provided. 

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


